DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on November 10, 2020 has been entered.  Amendment of claims 1, 3, 9-10, 12 and 14-16 is acknowledged.  Claim 11 has been cancelled. Claims 7, 13 and 35-39 are withdrawn pursuant to Applicants' election filed on April 6, 2020. Claims 1-6, 8-10, 12 and 14-18 are currently under consideration in this application.
The objections to the drawings are withdrawn in view of Applicant's amendments to the Specification.
The objections to claims 1, 3, 9, 12 and 14-16 are withdrawn in view of Applicant's amendments.
The rejection of claims 9 and 12 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant's claim amendment

Priority
Claims 1-6, 8-10, 12 and 14-18 recite the concept of an interdigitated electrode which is not supported in 62/484,521 filed on 4/12/2017.  For the purposes of examination, these claims will not receive the priority claimed.  Therefore, claims 1-6, 8-10, 12 and 14-18 receive the claimed priority date of 4/12/2018.


Specification
 The use of the terms Muse®, AxIS® and Agdia® which are a trade name or a mark used in commerce, has been noted in this application (Muse®: ¶ 64, line 6; AxIS®: ¶ 64, line 17; Agdia®: ¶ 102, line 10).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1, 3, 8, 10, and 15 are objected to because of the following informalities:  
Claim 1 contains grammatical errors and every active method step should be positively recited, instead of in a wherein clause.  Examiner suggests amending to: 
A method comprising: 
storing, in a memory of a processor, electrophysiological signatures and impedance signatures of a plurality of microorganisms; 
obtaining a sample; 
generating an electrophysiological signature and an impedance signature of the sample by subjecting the sample to an apparatus comprising both a microelectrode array (MEA) and an interdigitated electrode (IDE), such that the electrophysiological signature and the impedance signature are obtainable simultaneously;

identifying, with the processor, a presence of one of the plurality of microorganisms in the sample based on a correlation between electrophysiological signature and the impedance signature of the sample and the electrophysiological signatures and the impedance signatures stored in the memory. 
In claim 3, line 3: "comprises" should read "comprise".
Claim 8 is convoluted.  The term “at least one of electrophysiological signature and impedance signature” should be amended to “electrophysiological signature and/or impedance signature”.  
Claim 10 contains superfluous terms. Examiner suggests deleting “of a parameter”.  
Claim 15 contains superfluous terms and every active method step should be positively recited, instead of in a wherein clause. Examiner suggests amending to the following to also obviate the 112(b) rejection indicated below: 
A method for determining a presence of a microorganism in a sample, comprising: 
exposing the sample to an apparatus comprising an MEA and an IDE; 
generating an electrophysiological signature and impedance signature of the sample simultaneously; 

identifying a presence of one of the plurality of the microorganisms in the sample.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention (New Rejection and Prior Rejection of Claim 11 Modified to Claim 10 as Necessitated by Amendment).
Claim 10 recites the limitation "the impedance signature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  There are multiple "impedance signatures" recited in claim 1, and it is uncertain which of the impedance signatures, the previously stored signatures, or the signatures from the sample, was intended.  Lines 5-7 recite "identifying a quantity of the one of the plurality of microorganisms in the sample based on a correlation between the impedance signatures of the storing step and the impedance signature of the sample".  It is unclear 
(New Rejection – Necessitated by Amendment) Claim 15 recites "exposing the sample to a plurality of electrodes, wherein the plurality of electrodes comprises an MEA and an IDE."  It is unclear, because the MEA and IDE should comprise the plurality of electrodes.  Examiners suggests amending the claim as detailed in claim objection: A method for determining a presence of a microorganism in a sample, comprising: exposing the sample to an apparatus comprising an MEA and an IDE with a plurality of electrodes; generating an electrophysiological signature and impedance signature of the sample simultaneously; comparing the electrophysiological signature and impedance signature of the sample with a database comprising electrophysiological signatures and impedance signatures corresponding to a plurality of microorganisms; and identifying a presence of one of the plurality of the microorganisms in the sample.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


(Prior Rejection – Maintained and Modified as Necessitated by Amendment) Claims 1-6, 8-10, 12 and 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites "A method" for "identifying, with the processor, a presence of one of the plurality of microorganisms in a sample" comprising a step of "comparing, with the processor, the electrophysiological signature and the impedance signature of the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

(New Rejection – Necessitated by Amendment) Claims 1-5, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tippet (US20030175687A1) in view of Masi (Masi E. et al., Electrical spiking in bacterial biofilms, 2015, Journal of the Royal Society Interface, 12: 20141036, 1-10), Mallen-Alberdi (Mallén-Alberdi, M. et al., Impedance spectral fingerprint of E. coli cells on interdigitated electrodes: A new approach for label free and selective detection, 2016, Sensing and bio-sensing research, 7, 100-106) and Chuang (Chuang, M-C. et al., Multifunctional microelectrode array (mMEA) chip for neural-electrical and neural-chemical interfaces: Characterization 
Regarding claim 1, Tippet teaches a method of identifying a microorganism, comprising: storing, in a memory of a processor, a signature of a microorganism; generating a signature of a sample, comparing the signature of the sample with the signature of the reference microorganism stored in the processor and identifying the presence of a microorganism in the sample by correlating the profiles (Tippet Abstract, lines 1-9: This invention relates to methods for rapidly evaluating and identifying a microorganism of interest. A preferred method comprises (1) providing a plurality of said microorganism to a flow cytometer, wherein the plurality of said microorganism are labeled with a fluorescent marker; (2) obtaining from the flow cytometer fluorescence and scatter signals to generate a profile of said microorganism; and (3) comparing the profile thus generated to a signature profile of a reference microorganism; ¶ 10: In a preferred embodiment, the generated profile is compared to the signature profile using a programmable processor; ¶ 31: Different microorganisms may have different signature profiles. Different signature profiles can be organized into a profile library and stored in a storage medium, as appreciated by one of ordinary skill in the art.  A profile of a testing microorganism may be similarly obtained, and compared to the profile library in order to evaluate the identity of the testing microorganism.  The comparison may preferably be carried out using a computer or a programmable processor).
	Tippet does not teach a plurality of electrodes, the electrophysiological signature and impedance signature of the microorganisms, and an apparatus comprising a microelectrode array and an interdigitated electrode.. 
Masi Pg. 2, Col. 1, ¶ 1, lines 10-17: The multi-electrode array (MEA) system is a well-characterized tool for investigating electrical network activity in excitable cells undergoing maturation, particularly neurons. Because random electrical activity becomes synchronized with an increasing degree of correlation as the network develops, recording the electrical activity dynamics of developing biological networks enables the characterization of their spatio-temporal organization; ¶ 2, lines 1-5: the MEA system was used for the first time, to the best of the authors’ knowledge, to study spatiotemporal electrical activity during the development of bacterial biofilms (Bacillus licheniformis 51.1 and Pseudomonas alcaliphila 34) and during planktonic growth (E. coli HEC30)).
	Mallen-Alberdi teaches the use of a plurality of electrodes (interdigitated electrode) and impedance signature for bacterial detection (Mallen-Alberdi Abstract, lines 1-4: Impedance-based biosensors for bacterial detection offer a rapid and cost-effective alternative to conventional techniques that are time-consuming and require specialized equipment and trained users. A new bacteria detection scheme is presented based on impedance measurements with antibody-modified polysilicon interdigitated electrodes).
	Chuang teaches an apparatus comprising both a microelectrode array and an interdigitated electrode (Chuang Pg. 607, Conclusion, lines 1-3: the work presented herein describes an integrated multifunctional microelectrode array chip and its flexible
fabrication processes implemented by electroplating technique; Figure 1A: Optical micrographs of multifunctional multi-electrode array (mMEA) neural chip composing of 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of identifying microorganisms as taught by Tippet, by incorporating the apparatus comprising a multi-electrode array and the interdigitated electrode as taught by Masi, Mallen-Alberdi and Chuang.  This is because electrophysiological measurements for bacterial membrane potential analysis are a useful tool to investigate cell–cell signaling (Masi Pg. 1, ¶ 5, lines 2-4) and impedance-based biosensors for bacterial detection offer a rapid and cost-effective alternative to conventional techniques that are time-consuming and require specialized equipment and trained users (Mallen-Alberdi Abstract, lines 1-4) and an apparatus comprising an MEA and IDE offers the ability for efficient and versatile analysis (Chuang Pg. 607, Conclusion, lines 13-17).   
Regarding claim 2, Tippet teaches outputting, on a display, data indicating the presence of the one of the plurality of microorganism in the sample (Tippet ¶ 29, lines 1-2: the signature profile may be a two-dimensional bitmap; ¶ 29, lines 11-13: the signature profile thus generated is useful to distinguish the microorganism of interest from other microorganisms; ¶ 30, lines 3-6: A bitmap refers to not only the physical bitmap that is printed out from the flow cytometer, but also any data form which is stored in a storage medium and which corresponds to or encodes the physical bitmap; Figures 1, 5, 6, 7, 8A-D: physical bitmaps (outputting on a display) of reference and sample microorganism; ¶ 83, lines 2-6: FIGS. 5, 6 and 7 show the bitmaps of Staphylococcus aureus, Enterococcus faecalis, and Enterococcus faecium, respectively. These bitmaps ¶ 90, lines 3-4: FIGS. 8A, 8B, 8C and 8D show the bitmaps of S1, S2, S3 and S4 samples, respectively).   
Regarding claim 3, Masi teaches the electrophysiological signature comprises a value of at least one electrophysiological parameter of a potential signal from the MEA over a time period, wherein the electrophysiological parameter comprises at least one of an average peak amplitude and an average number of peaks per second (Masi Pg. 3, Col. 1, ¶ 2, lines 5-6: Signals were continuously recorded for at least 72 h with no perturbation; Pg. 3, Table 1. Action potential (AP) rate and amplitude measured as an average considering all spikes detected by each channel for the duration of the experiment (72 h) and as an average of the spike detected over 60 min belonging to three periods, time zones 1, 2 and 3 (TZ1, TZ2 and TZ3, respectively, which correspond to 1 h after the beginning of the recording, at the time of maximum rate, and after 72 h).
Regarding claim 4, Tippet teaches the plurality of microorganisms comprise bacteria (Tippet ¶ 85, lines 4-5: These microorganisms include, but are not limited to, bacteria).
Regarding claim 5, Tippet suggests the sample is obtained from a plant (Tippet ¶ 85, lines 15-17: In another embodiment, the microorganism of interest is capable of causing a human, animal or plant disease).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the sample from a plant, because the method of identifying the presence of a microorganism as taught by Tippet is used for identifying microorganisms that are capable of causing plant disease (Tippet ¶ 85, lines 15-17).
claim 8, Tippet in view of Masi, Mallen-Alberdi and Chuang teaches the storing step comprises: obtaining a pure sample of each of the plurality of microorganisms; generating, with the plurality of electrodes, at least one of an electrophysiological signature and an impedance signature for each pure sample; and storing, in the memory of the processor, the at least one of the electrophysiological signature and the impedance signature for each pure sample (Tippet ¶ 31: Different microorganisms may have different signature profiles.  Different signature profiles can be organized into a profile library and stored in a storage medium, as appreciated by one of ordinary skill in the art. A profile of a testing microorganism may be similarly obtained, and compared to the profile library in order to evaluate the identity of the testing microorganism. The comparison may preferably be carried out using a computer or a programmable processor; Tippet ¶ 84, lines 8-14: Identification analysis deals with predicting the identity of an unknown species through pattern recognition algorithms. Pattern recognition is accomplished by accumulating a library of the instrument responses for a pure material, a mixture of materials and/or materials that have a contamination that could be present in a sample). 
Regarding claim 9, Masi teaches detection of electrophysiological signatures with a threshold-based system, and setting the threshold above basal noise, which can correlate to the signature of dead cells (Masi Pg. 3, Col. 2 – Pg. 4, Col. 1, lines 1-4: The values of the signal-to-noise ratio (S/N) and of the root mean-squared (RMS) of the basal noise of signal were calculated over some brief time windows (500 ms) extracted at different points along each recording session.  The S/N ranged between 6 and 12, with an average value of 7.8+0.7 (mean+s.d.), and the averaged RMS of the basal 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of identifying a microorganism as taught by Tippet, Masi, Mallen-Alberdi and Chuang to further identify the presence of a live microorganism and a dead microorganism based on a correlation between the stored signature of the live microorganism and the dead microorganism (less than threshold) to prevent correlation of random data with deterministic characteristics of microorganisms (Masi Pg. 7, Col. 2, lines 15 – Pg. 8, Col. 1, line 1: there was a critical value of cluster size Cm above which the clustering events were not observed; thus, cluster size can be considered a threshold that separates random data from data with deterministic characteristics).
Regarding claim 10, Mallen-Alberdi teaches the impedance signature comprises a value of a parameter of an impedance signal from the IDE over a time period (Mallen-Alberdi Pg. 101, Col. 2, ¶ 1, lines 4-7: Measurements were performed with a SI 1260  (Mallen-Alberdi Pg. 102, Col. 1, ¶ 3: the peaks of differential graphics are shown to duplicate its value from 15 to 30 min.  These results make evident the ability of this new method to quantify cells as well as specifically distinguish them from other analytes).
Regarding claim 12, Tippet teaches the storing of the impedance signature of each microorganism comprises: obtaining a sample including each microorganism (Tippet ¶ 13, lines 1-5: the method comprises obtaining a plurality of said microorganism in a selection culture medium); generating the signature of each organism and storing, in the memory of the processor (Tippet ¶ 31: Different microorganisms may have different signature profiles.  Different signature profiles can be organized into a profile library and stored in a storage medium, as appreciated by one of ordinary skill in the art.  A profile of a testing microorganism may be similarly obtained, and compared to the profile library in order to evaluate the identity of the testing microorganism).
Mallen-Alberdi teaches generating, with the IDE, the value of the parameter of a first impedance signal over the time period for the sample including each microorganism (Mallen-Alberdi Abstract, lines 1-4: Impedance-based biosensors for bacterial detection offer a rapid and cost-effective alternative to conventional techniques that are Pg. 101, Col. 2, ¶ 1, lines 4-7: Measurements were performed with a SI 1260 Solartron Impedance Analyzer, at 10 mV voltage amplitude, 0 V DC potential, in a frequency range between 1 KHz and 10 MHz and at three set incubation times of 0, 15 and 30 min) and generating, with the IDE, the value of the parameter of a second impedance signal over the time period for a control sample excluding each microorganism; and determining a peak of a difference between the value of the parameter of the first impedance signal and the value of the parameter of the second impedance signal; (Mallen-Alberdi Pg. 101, Col. 2, ¶ 2, lines 5-8: Conductivity correction was performed for all the data by subtracting the impedance variation recorded with the same IDE in response to equivalent variations of conductivity in a pure KCl solution).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage step in the method for identifying a microorganism as taught by Tippet, with the step for storing the signature of the microorganism after removing the control/background value to remove background noise from the measurements (Mallen-Alberdi Pg. 105, § Appendix B. Conductivity correction, ¶ 2, lines 5-7).

(Prior Rejection – Maintained and Modified as Necessitated by Amendment) Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tippet (US20030175687A1) in view of Masi (Masi E. et al., Electrical spiking in bacterial Mallen-Alberdi (Mallén-Alberdi, M. et al., Impedance spectral fingerprint of E. coli cells on interdigitated electrodes: A new approach for label free and selective detection, 2016, Sensing and bio-sensing research, 7, 100-106).
Regarding claim 15, Tippet teaches a method for determining a presence of a microorganism in a sample, comprising: exposing the sample to device; generating signatures of the sample; comparing the signature of the sample with a database signatures corresponding to a plurality of microorganisms; and identifying a presence of one of the plurality of the microorganisms in the sample (Tippet Abstract, lines 1-9: This invention relates to methods for rapidly evaluating and identifying a microorganism of interest. A preferred method comprises (1) providing a plurality of said microorganism to a flow cytometer, wherein the plurality of said microorganism are labeled with a fluorescent marker; (2) obtaining from the flow cytometer fluorescence and scatter signals to generate a profile of said microorganism; and (3) comparing the profile thus generated to a signature profile of a reference microorganism; ¶ 10: In a preferred embodiment, the generated profile is compared to the signature profile using a programmable processor; ¶ 31: Different microorganisms may have different signature profiles. Different signature profiles can be organized into a profile library and stored in a storage medium, as appreciated by one of ordinary skill in the art. A profile of a testing microorganism may be similarly obtained, and compared to the profile library in order to evaluate the identity of the testing microorganism. The comparison may preferably be carried out using a computer or a programmable processor).

	Masi teaches the use of a plurality of electrodes (microelectrode array) and electrophysiological signature to characterize microorganisms (Masi Pg. 2, Col. 1, ¶ 1, lines 10-17: The multi-electrode array (MEA) system is a well-characterized tool for investigating electrical network activity in excitable cells undergoing maturation, particularly neurons. Because random electrical activity becomes synchronized with an increasing degree of correlation as the network develops, recording the electrical activity dynamics of developing biological networks enables the characterization of their spatio-temporal organization; ¶ 3, lines 1-5: the MEA system was used for the first time, to the best of the authors’ knowledge, to study spatiotemporal electrical activity during the development of bacterial biofilms (Bacillus licheniformis 51.1 and Pseudomonas alcaliphila 34) and during planktonic growth (E. coli HEC30)).
	Mallen-Alberdi teaches the use of a plurality of electrodes (interdigitated electrode) and impedance signature for bacterial detection (Mallen-Alberdi Abstract, lines 1-4: Impedance-based biosensors for bacterial detection offer a rapid and cost-effective alternative to conventional techniques that are time-consuming and require specialized equipment and trained users. A new bacteria detection scheme is presented based on impedance measurements with antibody-modified polysilicon interdigitated electrodes).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of identifying microorganisms as taught by Tippet, by incorporating the multi-electrode array as taught 
Regarding claim 16, Masi teaches the electrophysiological signature comprises a value of a potential signal from the MEA over a time period, wherein the electrophysiological parameter comprises at least one of an average peak amplitude and an average number of peaks per second (Masi Pg. 3, Col. 1, ¶ 2, lines 5-6: Signals were continuously recorded for at least 72 h with no perturbation; Pg. 3, Table 1. Action potential (AP) rate and amplitude measured as an average considering all spikes detected by each channel for the duration of the experiment (72 h) and as an average of the spike detected over 60 min belonging to three periods, time zones 1, 2 and 3 (TZ1, TZ2 and TZ3, respectively, which correspond to 1 h after the beginning of the recording, at the time of maximum rate, and after 72 h).
	Regarding claim 17, Tippet teaches the microorganism is bacteria (Tippet ¶ 85, lines 4-5: These microorganisms include, but are not limited to, bacteria).
Regarding claim 18, Tippet suggests that the sample is obtained from a plant (Tippet ¶ 85, lines 15-17: In another embodiment, the microorganism of interest is capable of causing a human, animal or plant disease).  It would have been obvious to 

(New Rejection – Necessitated by Amendment) Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tippet (US20030175687A1) in view of Masi (Masi E. et al., Electrical spiking in bacterial biofilms, 2015, Journal of the Royal Society Interface, 12: 20141036, 1-10), Mallen-Alberdi (Mallén-Alberdi, M. et al., Impedance spectral fingerprint of E. coli cells on interdigitated electrodes: A new approach for label free and selective detection, 2016, Sensing and bio-sensing research, 7, 100-106), and Chuang (Chuang, M-C. et al., Multifunctional microelectrode array (mMEA) chip for neural-electrical and neural-chemical interfaces: Characterization of comb interdigitated electrode towards dopamine detection, 2013, Biosensors and Bioelectronics, 41, 602-607) and further in view of Manjunath (Manjunath, K.L. et al., Detection of ‘Candidatus Liberibacter asiaticus’ in Diaphorina citri and Its Importance in the Management of Citrus Huanglongbing in Florida, 2008, Phytopathology, 98(4), 387-396).    
Regarding claim 6, Tippet in view of Masi, Mallen-Alberdi, and Chuang teaches the plurality of microorganisms is bacteria (Tippet ¶ 85, lines 4-5: These microorganisms include, but are not limited to, bacteria) and implicitly suggests that the sample is from a plant (Tippet ¶ 85, lines 15-17: In another embodiment, the microorganism of interest is capable of causing a human, animal or plant disease), but Candidatus Liberibacter asiaticus bacteria.  
Manjunath teaches the citrus plant is affected by a disease (Manjunath Pg. 387, Col. 1, lines 1-2: Citrus huanglongbing (HLB or citrus greening), a highly destructive disease of citrus) caused by Candidatus Liberibacter asiaticus bacteria (Manjunath Pg. 387, Col. 1, ¶ 1, lines 11-13: Presently three species of the causal organism are recognized: ‘Candidatus Liberibacter asiaticus’, ‘Ca. L. africanus’, and ‘Ca. L. americanus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of identifying microorganisms as taught by Tippet, Masi, Mallen-Alberdi, and Chuang to identify Candidatus Liberibacter asiaticus bacteria on citrus trees as taught by Manjunath, because the pathogen cannot be detected consistently in plants until symptoms develop (Manjunath Abstract, lines 5-9) and more sensitive diagnostic methods are needed.

(New Rejection – Necessitated by Amendment) Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tippet (US20030175687A1) in view of Masi (Masi E. et al., Electrical spiking in bacterial biofilms, 2015, Journal of the Royal Society Interface, 12: 20141036, 1-10), Mallen-Alberdi (Mallén-Alberdi, M. et al., Impedance spectral fingerprint of E. coli cells on interdigitated electrodes: A new approach for label free and selective detection, 2016, Sensing and bio-sensing research, 7, 100-106), and Chuang (Chuang, M-C. et al., Multifunctional microelectrode array (mMEA) chip for neural-electrical and neural-chemical interfaces: Characterization of comb interdigitated further in view of Kovacs (US6051422A). 
Regarding claim 14, Tippet in view of Masi, Mallen-Alberdi, and Chuang does not teach obtaining the sample comprises positioning the sample within a microfluidic device.
Kovacs teaches positioning the sample within a microfluidic device so that the sample is exposed to the plurality of electrodes during the generating step (Kovacs Claim 1, lines 2-12: a monolithic device including an array of planar microelectrodes disposed on a substrate, the array of microelectrodes being connected to a conductive pattern having contact points connected thereto; a cell culture chamber in which the integrated device is disposed, the cell culture chamber being configured to contain a medium for cultured cells in a volume surrounding the respective surfaces of the microelectrodes, wherein cells are introduced into the cell culture chambers and a portion of the cells adhere to respective surfaces of the microelectrodes).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of identifying microorganisms as taught by Tippet, Masi, Mallen-Alberdi, and Chuang to incorporate a microfluidic device for positioning the samples, as taught by Kovacs, because it would allow for monitoring of the cells and the cell's environment (Kovacs Abstract lines 1-5: The invention relates to an apparatus and method for monitoring cells and to a method for monitoring changes in cells upon addition of an analyte to the cell's environment, comprising a device which includes an array of microelectrodes disposed in a cell culture chamber; Col. 3, lines 52-56: Another object of the present invention is to 

Response to Arguments
Applicant's argument with respect to the rejection of former claim 11/amended claim 10 under 35 USC 112(b) has been considered but is not persuasive. The correlation between the quantity of microorganisms and impedance signature is not clearly set forth in the instant claim. Examiner suggests amending the claim to indicate the impedance signal is modulated by the quantity of microorganisms without introducing new matter. 
Applicant's arguments regarding the rejection of claims 1-6, 8-10, 12 and 14-18 under 35 USC 101 have been considered but they are not persuasive. Amended claim 1 requires an apparatus comprising both an MEA and an IDE; however, amended claim 15 only recites a plurality of electrodes comprises an MEA and an IDE and does not require a specific apparatus.  Contrary to Applicant's assertion, the steps that are directed to a mental process are the comparing and identifying steps.  The step of generating electrophysiological and impedance signatures amounts to insignificant extra-solution activity and does not integrate the judicial exception into a practical application.  Furthermore, generating electrophysiological and impedance signatures and the use of an apparatus comprising an MEA and IDE are considered well-understood, routine, and conventional as evidenced by Masi, Mallen-Alberdi and Chuang. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657